DETAILED ACTION
This is a non-final Office action in reply to the “Request for Continued Examination (RCE) Transmittal” filed on 06/02/2022. 
Claims 1-5 are pending.
Claim 6 was cancelled by applicant in claims filed 06/02/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The following rejections are maintained under 35 U.S.C. 103.
Claims 1-5 maintain rejection under 35 U.S.C. 103.
The following rejections are withdrawn under 35 U.S.C. 103, due to the cancellation of claims.
The rejection under 35 U.S.C. 103 of claim 6 is withdrawn due to the cancellation of said claim by the applicant in claims filed 06/02/2022.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Zhangong ( CN 1648802 A, see previous Office action with EPO machine translation for citations) in view of Vilajosana et al. (US 2017/0334138 A1), hereinafter Vilajosana.
Regarding Claim 1, Zhangong discloses an additive manufacturing device performing manufacturing of an additively manufactured article by supplying a powder material (Abstract) to an irradiation region of an energy beam (surface of powder 15 on paving platform 14 Figure 1), laying and leveling the powder material, irradiating the powder material with the energy beam, and melting the powder material (layered manufacturing with energy beam to melt powder Page 4 Lines 22-39), the additive manufacturing device comprising: a beam emitting unit (electron beam circuit 7 with electron gun 4, Page 6 Lines 37-48) emitting the energy beam and irradiating the powder material with the energy beam (incident point position on powder surface Page 4 Lines 40-51); an accommodation tank (supplying device 11 Figure 1) capable of accommodating the powder material and supplying the powder material to the irradiation region of the energy beam (supplying and storing the powder Page 4 Lines 22-39).
 Zhangong discloses a first heating unit (resistance heating wires 50, Figure 1, 3) attached to and disposed inside the accommodation tank so as to be spaced apart from an inner wall of the accommodation tank (resistance heating wire 50 attached to the powder supply tank 11 and spaced apart from an inner walls of 11 in Fig. 3 wherein an inner wall is located to the left of said wire 50 and similarly another inner wall is located below wire 50, Fig. 3). In interpreting claim 1, the first heating unit is spaced apart from an inner wall (one inner wall), such that it does not need to be spaced apart from all the inner walls. Thus the claim requires the heating unit to be separated from an (one) inner wall and thus is read upon by the wire 50 and inner wall of 11 disclosed by Zhangong. Zhangong further discloses the first heating unit heating the powder material accommodated in the accommodation tank (wires 50 provided within the supplying device 11 to heat powder Page 7 Lines 11-17, Figure 1). 
Zhangong is deficient in disclosing the first heating unit having a rod shape, however in the analogous art, Vilajosana teaches a heater may be to heat build material during a three-dimensional print job in the similar field of additive manufacturing (Abstract). Vilajosana discloses an embodiment of the first heating unit having a rectangular shape/configuration as depicted in Fig. 2b (heating units 232 may have suitable shapes or configurations such as rectangular [0048] Figure 2b), however Vilajosana teaches the configuration may be optimized to provide a homogeneous heat distribution toward the area spanning by the build material, such that they can be circular, rod shaped or bulb shaped (heating units for example may be circular, rod shaped, or bulb shaped [0048]  ). The teachings of Vilajosana and the claimed invention would be considered analogous because both ascertain to additive manufacturing techniques using solidification of powder layers through heating units (Abstract [0048]).
One of ordinary skill in the art before the effective filing of the claimed invention would have found it prima facie obvious to try having a rod shaped heating unit, as Vilajosana discloses a finite list of configurations (heating units for example may be rectangular circular, rod shaped, or bulb shaped [0048]) which said one of ordinary skill in the art can reasonable expect to provide a homogeneous heat distribution toward the area spanning by the build material; Therefore, said one of ordinary skill in the art would modify Zhangong in view of Vilajosana such that the resistance heating wires 50 (Zhangong, Fig. 3) are configured to be rod shaped in order to provide a homogeneous heat distribution toward the area spanning by the build material.          



    PNG
    media_image1.png
    570
    603
    media_image1.png
    Greyscale

Fig. 1 Disclosed by Zhangong with red annotations for clarity


    PNG
    media_image2.png
    522
    730
    media_image2.png
    Greyscale

Fig. 3 Disclosed by Zhangong with red annotations for clarity

Regarding Claim 3, Zhangong discloses an additive manufacturing method for performing manufacturing of an additively manufactured article by supplying a powder material (Abstract) to an irradiation region of an energy beam (surface of powder 15 on paving platform 14 Figure 1), laying and leveling the powder material, irradiating the powder material with the energy beam, and melting the powder material (layered manufacturing with energy beam to melt powder Page 4 Lines 22-39), the additive manufacturing method comprising: and a manufacturing step of manufacturing the article by irradiating the powder material with the energy beam (electron beam circuit 7 with electron gun 4, Page 6 Lines 37-48) after the powder material discharged from the accommodation tank is moved to the irradiation region of the energy beam (after the powder supplied is heated on the powder surface Page 6 Lines 23-35). Zhangong discloses a heating step of heating the powder material accommodated in an accommodation tank by a heating unit and the heating unit is disposed inside the accommodation tank (wires 50 provided within the supplying device 11 to heat powder in device 11 Page 7 Lines 11-17, Figure 1) so as to be spaced apart from an inner wall of the accommodation tank (resistance heating wire 50 attached to the powder supply tank 11 and spaced apart from an inner walls of 11 in Fig. 3 wherein an inner wall is located to the left of said wire 50 and similarly another inner wall is located below wire 50, Fig. 3). In interpreting claim 3, the first heating unit is spaced apart from an inner wall (one inner wall), such that it does not need to be spaced apart from all the inner walls. Thus, the claim requires the heating unit to be separated from an (one) inner wall and thus is read upon by the wire 50 disclosed by Zhangong.
Zhangong is deficient in disclosing a heating unit having a rod shape, however in the analogous art, Vilajosana teaches a heater may be to heat build material during a three dimensional print job in the similar field of additive manufacturing (Abstract). Vilajosana discloses an embodiment of the first heating unit having a rectangular shape/configuration as depicted in Fig. 2b (heating units 232 may have suitable shapes or configurations such as rectangular [0048] Figure 2b), however Vilajosana teaches the configuration may be optimized to provide a homogeneous heat distribution toward the area spanning by the build material, such that they can be circular, rod shaped or bulb shaped (heating units for example may be circular, rod shaped, or bulb shaped [0048]  ). The teachings of Vilajosana and the claimed invention would be considered analogous because both ascertain to additive manufacturing techniques using solidification of powder layers through heating units (Abstract [0048]).
One of ordinary skill in the art before the effective filing of the claimed invention  would have found it prima facie obvious to try having a rod shaped heating unit, as Vilajosana discloses a finite list of configurations (heating units for example may be rectangular circular, rod shaped, or bulb shaped [0048]) which said one of ordinary skill in the art can reasonable expect to provide a homogeneous heat distribution toward the area spanning by the build material; Therefore, said one of ordinary skill in the art would modify Zhangong in view of Vilajosana such that the resistance heating wires 50 (Zhangong, Fig. 3) are configured to be rod shaped in order to provide a homogeneous heat distribution toward the area spanning by the build material

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhangong (CN 1648802 A) in view of Vilajosana (US 2017/0334138 A1) as applied to Claim 1 above, and further in view of Philippi et al. (US 2009/0068376 A1), hereinafter Philippi and Shinya et al. (JP2017165998A, see previous Office action for EPO machine translation for citations), hereinafter Shinya.
Regarding Claim 2, Zhangong in view of Vilajosana disclose all of the limitations as set forth above in the rejection of Claim 1. Zhangong in view of Vilajosana disclose a stationary powder supply mechanism 11 (Figure 1 Zhangong) plurality of heating units 232 (Vilajosana [0048]). Zhangong in view of Vilajosana are deficient in disclosing a second heating unit attached to a floor portion for the powder material discharged from the accommodation tank to be placed on and heating the powder -2-material placed on the floor portion, and being connected to the control unit electrically; a powder supply mechanism provided in the irradiation region in a manner of being movable in a horizontal direction and supplying the powder material placed on the floor portion to the irradiation region and being a member having a rod shape or a plate shape; and a third heating unit attached to the powder supply mechanism and being connected to the control unit electrically and heating the powder material to be supplied to the irradiation region.
In the analogous art, Philippi teaches a device and a method for the manufacturing of a three-dimensional object through the solidification of layers (Abstract). Philippi discloses a powder supply mechanism (recoater 8 Figure 1) provided in the irradiation region (8 is in region of build area 5 Figure 1) in a manner of being movable in a horizontal direction (movement B of recoater 8 in horizontal direction [0025], Figure 1) and supplying the powder material placed on the floor portion to the irradiation region (recoater 8 applies a layer of powder to be solidified on build area 5 [0021], Figure 1), and being a member having a rod shape or a plate shape (recoater 8 has a plate shape in Figure 1); and a third heating unit (recoater heater [0025]) attached to the powder supply mechanism (integrated into the recoater [0025]) and being connected to the control unit electrically (control device 17 is connected to the drive of the recoater 8 with its recoater heater [0025]) and heating the powder material to be supplied to the irradiation region (for heating powder bed 19 supplied to build area 5 Figure 1). It would be obvious to one of ordinary skill in the art that the recoater heater, or third heating unit, is connected electrically to the control device 17, as the control device is attached to the recoater itself, and thus is capable of properly heating the powder material. Philippi teaches the advantage of the heaters include to evenly heat the powder within the recoater before the powder is dispersed onto the platform ([0025]) and the advantage of the powder supply mechanism include that the powder material can be fluidized immediately prior to applying and can be simultaneously preheated with the fluidization by means of using preheated gas ([0013]). The teachings of Philippi and the claimed invention would be considered analogous because both ascertain to additive manufacturing techniques using solidification of powder layers through heating units (Abstract).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Zhangong in view of Vilajosana such that a powder supply mechanism provided in the irradiation region in a manner of being movable in a horizontal direction and supplying the powder material placed on the floor portion to the irradiation region and being a member having a rod shape or a plate shape; and a third heating unit attached to the powder supply mechanism and being connected to the control unit electrically and heating the powder material to be supplied to the irradiation region, as the additive manufacturing device of Zhangong in view of Vilajosana since such was recognized to evenly heat the powder within the recoater before the powder is dispersed onto the platform ([0025]) and that the powder material can be fluidized immediately prior to applying and can be simultaneously preheated with the fluidization by means of using preheated gas ([0013]).
Philippi is deficient in disclosing a second heating unit attached to a floor portion for the powder material discharged from the accommodation tank to be placed on and heating the powder material placed on the floor portion, and being connected to the control unit.
In another analogous art, Shinya teaches an additive manufacturing method using a powder bed [0001] wherein a powder laying mechanism 111 forms a powder layer 105 on modeling stage 101 [0016] which moves in the horizontal direction R across the modeling stage 101 [0017]. Shinya discloses a second heating unit (heater 104 Figure 1) attached to a floor portion (below modeling stage 101 [0021] Figure 1) for the powder material discharged from the accommodation tank to be placed on (powder material spread on modeling plate [0041]) and heating the powder material placed on the floor portion (heats 105 on top of modeling stage 101 Figure 1), and being connected to the control unit electrically (control unit 200 is electrically connected to heater 104 Figure 4). Shinya teaches the advantages of such a heater are to supply heat in order to improve the efficiency of shaping accuracy with respect to the product molded article formed by the powder layers [0041]). The teachings of Shinya and the claimed invention would be considered analogous because both ascertain to additive manufacturing techniques using solidification of powder layers through movable powder supply mechanisms [0016-0017].
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Zhangong in view of Vilajosana such that a second heating unit attached to a floor portion for the powder material discharged from the accommodation tank to be placed on and heating the powder material placed on the floor portion, and being connected to the control unit electrically, as the additive manufacturing device of Zhangong in view of Vilajosana since such was recognized to improve the efficiency of shaping accuracy with respect to the product molded article formed by the powder layers, as taught by Shinya ([0041] and above paragraph).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Zhangong (CN 1648802 A) in view of Vilajosana (US 2017/0334138 A1) as applied to Claim 1 above, and further in view of Shinya et al. (JP2017165998A)
Regarding Claim 4, Zhangong in view of Vilajosana disclose all of the limitations as set forth above in the rejection of Claim 1. Zhangong in view of Vilajosana disclose a stationary powder supply mechanism 11 (Figure 1 Zhangong) plurality of heating units 232 (Vilajosana [0048]). Zhangong in view of Vilajosana are deficient in disclosing a second heating unit attached to a floor portion for the powder material discharged from the accommodation tank to be placed on and heating the powder material placed on the floor portion, and being connected to the control unit electrically.
Shinya discloses a second heating unit (heater 104 Figure 1) attached to a floor portion (below modeling stage 101 [0021] Figure 1) for the powder material discharged from the accommodation tank to be placed on (powder material spread on modeling plate [0041]) and heating the powder material placed on the floor portion (heats 105 on top of modeling stage 101 Figure 1), and being connected to the control unit electrically (control unit 200 is electrically connected to heater 104 Figure 4). Shinya teaches the advantages of such a heater are to supply heat in order to improve the efficiency of shaping accuracy with respect to the product molded article formed by the powder layers [0041]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Zhangong in view of Vilajosana such that a second heating unit attached to a floor portion for the powder material discharged from the accommodation tank to be placed on and heating the powder material placed on the floor portion, and being connected to the control unit electrically, as the additive manufacturing device of Zhangong in view of Vilajosana since such was recognized to improve the efficiency of shaping accuracy with respect to the product molded article formed by the powder layers, as taught by Shinya ([0041] and above paragraph).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Zhangong (CN 1648802 A) in view of Vilajosana (US 2017/0334138 A1) as applied to Claim 1 above, and further in view of Philippi (US 2009/0068376 A1).
Regarding Claim 5, Zhangong in view of Vilajosana disclose all of the limitations as set forth above in the rejection of Claim 1. Zhangong in view of Vilajosana disclose a stationary powder supply mechanism 11 (Figure 1 Zhangong) plurality of heating units 232 (Vilajosana [0048]). Zhangong in view of Vilajosana are deficient in disclosing a powder supply mechanism provided in the irradiation region in a manner of being movable in a horizontal direction and supplying the powder material placed on a floor portion for the powder material discharged from the accommodation tank to the irradiation region to be placed on and being a member having a rod shape or a plate shape; and a third heating unit attached to the powder supply mechanism and being connected to a control unit electrically and heating the powder material to be supplied to the irradiation region.
Philippi discloses a powder supply mechanism (recoater 8 Figure 1) provided in the irradiation region (8 is in region of build area 5 Figure 1) in a manner of being movable in a horizontal direction (movement B of recoater 8 in horizontal direction [0025], Figure 1) and supplying the powder material placed on a floor portion for the powder material discharged from the accommodation tank to the irradiation region to be placed on (recoater 8 applies a layer of powder to be solidified on build area 5 [0021], Figure 1), and being a member having a rod or plate shape (recoater 8 has a plate shape in Figure 1); and a third heating unit (recoater heater [0025]) attached to the powder supply mechanism (integrated into the recoater [0025]) and being connected to a control unit electrically (control device 17 is connected to the drive of the recoater 8 with its recoater heater [0025]) and heating the powder material to be supplied to the irradiation region (for heating powder bed 19 supplied to build area 5 Figure 1). It would be obvious to one of ordinary skill in the art that the recoater heater, or third heating unit, is connected electrically to the control device 17, as the control device is attached to the recoater itself, and thus is capable of properly heating the powder material. Philippi teaches the advantage of the heaters include to evenly heat the powder within the recoater before the powder is dispersed onto the platform ([0025]) and the advantage of the powder supply mechanism include that the powder material can be fluidized immediately prior to applying and can be simultaneously preheated with the fluidization by means of using preheated gas ([0013]). 
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the additive manufacturing device of Zhangong in view of Vilajosana such that a powder supply mechanism provided in the irradiation region in a manner of being movable in a horizontal direction and supplying the powder material placed on the floor portion to the irradiation region and being a member having a rod shape or a plate shape; and a third heating unit attached to the powder supply mechanism and being connected to the control unit electrically and heating the powder material to be supplied to the irradiation region, as the additive manufacturing device of Zhangong in view of Vilajosana since such was recognized to evenly heat the powder within the recoater before the powder is dispersed onto the platform ([0025]) and that the powder material can be fluidized immediately prior to applying and can be simultaneously preheated with the fluidization by means of using preheated gas ([0013]).
Response to Arguments
Applicant's arguments filed 06/02/22 have been fully considered but they are not persuasive. The Applicant argued in pages 6-12 that the amended claim 1, 3, and their dependent claims overcome their respective 103 rejections, by asserting:
The apparatus of zhangong cannot yield the results of the present invention due to the powder preheat apparatus controlling the temperature at the outlet so as to reduce the power required and the number of resistive heat wires. 
Applicant’s argument is not considered persuasive, as the claims 1 and 3 are silent on how the first heating unit and heating unit respectively, distribute heat and are thus still read upon by Zhangong’s discloser wherein the wire 50 heats powder at the outlet. 
Furthermore, Zhangong in view of Vilajosana teaches configurations of a heat unit may be optimized to provide a homogeneous heat distribution toward the area spanning by the build material. One of ordinary skill in the art at the time of the invention would find it obvious that optimizing heat distribution would be the most effective use of resistive heat wires 50 and thus would no increase the power required unnecessarily and thus would read on applicants’ argument wherein the zhangong cannot yield the results of the present invention wherein said heating unit.
The apparatus of zhangong in view of Vilajosana does not teach a first heating unit or heating unit having a rod shape and being attached to and disposed inside the accommodation tank so as to be spaced apart from an inner wall of the accommodation tank. 
In regards to the heating unit being spaced apart.
Zhangong teaches a heat unit (wire 50) attached to and spaced apart from the inner wall of the tank 11 as depicted in Fig. 3 for the rejection of claim 1 in the above section for U.S.C. 103 rejections. The wire as depicted in said Fig. 3 is spaced apart from 2 inner walls as annotated in said Fig. 3.
In regards to the heating unit being in the shape of a rod.
Vilajosana teaches shapes/configurations of a heating unit can be optimized to distribute heat homogeniously for a build material disposed on the support (204) [Vilajosana, 0048], as isomerically illustrated in Fig. 2a. One of ordinary skill in the art at the time of the invention would conceive of modifying Zhangong in view of Vilajosana as the powder supply tank 11 discloses by Zhangong and the support (204) disclosed by Vilajosana are similar in that they support powder-based build material (Vilajosana, [19]) such that said heating units deal with a similar heating subject.


    PNG
    media_image3.png
    504
    372
    media_image3.png
    Greyscale

Fig. 2a and 2b as disclosed by Vilajosana.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HATCH whose telephone number is (571)272-4625. The examiner can normally be reached 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571)270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JOHN W HATCH/Examiner, Art Unit 1754                                                                                                                                                                                                        

/SEYED MASOUD MALEKZADEH/Primary Examiner, Art Unit 1754